El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
El artículo 327 del Código de Enjuiciamiento Civil (edi-ción 1933) lee así:
“Las partes en acciones o procedimientos, incluyendo El Pueblo de Puerto Rico, tendrán derecho a las costas y desembolsos, sujeto a las reglas que más adelante se prescriben.
*393“En todos los casos en que se hayan concedido a una parte las costas en una acción o procedimiento en la corte de distrito, dicha parte, a discreción de la corte de distrito, tendrá derecho a recibir de la parte vencida, una cantidad que represente el valor de los servicios •de su abogado o una parte de dicha cantidad; Disponiéndose, que nada de lo contenido en esta sección se entenderá que concede hono-rarios de abogado para ser incluidos en las costas que se impusieren a un demandado que no hubiere radicado su comparecencia en una acción o procedimiento; Y Disponiéndose, además, que los honorarios y costas serán concedidos a discreción del juez que tenga conocimiento de la acción o procedimiento, teniendo en cuenta también el grado de culpa de la parte, si la hubiere, contra quien se dictare sentencia. ’ ’
La demandante solicitó se dictara sentencia conteniendo tres pronunciamientos. El tercero de éstos se refería a la ■cuestión de costas, incluyendo honorarios de ahogado. Los demandados comparecieron y se allanaron a que se dictara ■sentencia en la forma solicitada, sin necesidad de la celebra-ción de un juicio, en lo que a los supuestos pronunciamientos primero y segundo se refería, así como también a que se con-cedieran costas a la demandante sin incluir honorarios de abo-gado. Durante el juicio la demandante ofreció prueba para' ■establecer “el grado de culpa” envuelto por ciertos actos a virtud de los cuales los demandados obligaron a la deman-dante a demandarlos. La sentencia concedió costas a la de-mandante, incluyendo honorarios de abogado.
 Si el primer disponiéndose del artículo 327 ha de interpretarse literalmente, un demandado que ha comparecido ■en el pleito no puede invocar la prohibición de que se incluyan honorarios de abogado aunque comparezca con el único objeto de avenirse a una sentencia en la forma solicitada por el demandante (excepto en lo que a honorarios de abogado se refiere), es decir, a una sentencia que incluya costas pero no honorarios. No podemos creer que ésta fuera la intención legislativa.
La demandante, conforme hemos indicado, había solici-tado expresamente se le concedieran las costas, incluyendo honorarios de abogado. El artículo 694 del Código de En-*394juiciamiento Civil (edición 1933) dispone que en acciones de esta índole “se impondrán las costas a la parte contra la cual se dictare sentencia.” Si los demandados no hubieran com-parecido con el objeto de llamar la atención de la corte hacia, el primer disponiéndose del artículo 327, el juez de distrito-quizá pudo haber pasado por alto el mismo, o tal vez resuelto que el referido disponiéndose no era aplicable a un procedi-miento especial iniciado en armonía con la “Ley proveyendo-procedimientos para recobrar la posesión de propiedad in-mueble,” aprobada el 13.de marzo de 1913 (Ley núm. 43 de-1913, pág. 85). Un demandado que trata de evitar semejante riesgo solicitando se excluyan los honorarios de abogado de-la sentencia, admite el - derecho del demandante a obtener-todo el remedio que podía concederse en una sentencia en re-beldía. Exonera al demandante de la necesidad de probar-su caso, o por lo menos elimina cualquier cuestión relativa a tal necesidad. Renuncia a su derecho a apelar de la sen-tencia en su totalidad. No debe resolverse que ha renun-ciado al derecho de obtener que se excluyan de las costas Ios-honorarios de abogado. Nos sentimos renuentes a imputar a la legislatura la intención de que a un demandado que com-parece con el solo propósito de allanarse a una sentencia de-conformidad con los términos del disponiéndose — renunciando-así su derecho a apelar de la sentencia en su totalidad y rele-vando con ello al demandante de la necesidad de probar su caso — deba colocársele en peor situación, en lo que a la cues-tión de honorarios de abogado se refiere, que un demandado-que está meramente en rebeldía y deja al demandante que-pruebe su caso, si es que puede hacerlo.
La apelación ha sido interpuesta tan sólo contra aquella parte de la sentencia que incluye honorarios de abogado en. las costas concedidas a la demandante. A ese respecto laz sentencia apelada debe ser revocada.
El Juez Asociado Señor Córdova Dávila no intervino-